DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claim 1, the addition of new claim 12 and the arguments presented has overcome the rejection and objection presented in the previous Office Action dated 03/09/2022. Therefore, the Examiner has withdrawn the previously presented rejection and objection in this present action. 
Election/Restrictions
Independent claim 1 as amended and claims 2-10 depending therefrom are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), independent claim 11 as amended, which is directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/27/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1, 3-6 and 8-10 were rejected as being unpatentable over Aoki and claim 2 was rejected as being unpatentable over Aoki in view of Weidman. In addition, claim 7 was objected to as being dependent upon a rejected base claim but also indicated as including allowable subject matter and that the claim would be allowable if rewritten in independent form to include the recitations of the base claim from which it depends and any intervening claim. Presently, Applicant has amended independent claim 1 to now recite, ‘a heat treatment device comprising a  heating plate configured to support and heat a substrate on which a resist film is formed, the resist film being subjected to an exposure processing; a chamber configured to cover a processing space above the heating plate; a gas ejector configured to eject a processing gas from above toward the substrate on the heating plate within the chamber; a gas supply configured to supply a gas into the chamber along a gas flow path connected to an inside of the chamber, the gas flow path beginning, from an outer periphery of the heating plate and extending along an upper surface of the heating to an end portion of  an outer periphery of the substrate; and an exhaust port configured to evacuate inside of the chamber through exhaust holes that are formed above the processing space and open downwards.’ Applicant persuasively demonstrates how these amendments to independent claim 1 distinguish the heat treatment device of claim 1 from the disclosures and illustrations of Aoki and/or Weidman. Moreover, the prior art fails to provide other relevant disclosures which are properly combinable with and cure the deficiencies of Aoki and/or Weidman to teach and/or suggest the limitations of independent claim 1 as amended. Therefore, independent claim 1 and claims 2-10 and new claim 12 depending therefrom are allowable. 
As discussed above independent claim 11, which is directed to a process of using the allowable heat treatment apparatus of independent claim 1, is rejoined with claims 1-10 and 12 in this present action. Independent claim 11 has also been amended to include the recitations amended into independent claim 1. Therefore, based on the amendments to independent claim 11 and the subject matter is directed to the use of an allowable product, claim 11 is also allowable.  With no outstanding rejections and/or objection remaining all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899